DETAILED ACTION
	This is the final office action for application 17/064,841, filed 10/7/2020, which is a continuation of PCT/EP2019/058745, filed 4/8/2019, which claims priority to German application DE10 2018 108 472.2, filed 4/10/2018.
	Claims 1-8 and 10-14 are pending, and are considered herein.
	In light of the claim amendments filed 9/13/2022, the rejections under 35 U.S.C. 112(b) are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art references, even though they are not currently applied in a grounds of rejection.
	Victor, et al. (U.S. Patent Application Publication 2013/0057989 A1)
Falk, et al. (U.S. Patent Application Publication 2016/0226256 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the insulation strength with respect to the string voltage of the photovoltaic energy generation system.” This limitation is indefinite, because the structure of this limitation is unclear. Specifically, it is unclear which structure has the required insulation strength, and how the insulation strength relates to the string voltage of the photovoltaic energy generation system. The indefiniteness of Claim 14 currently precludes prior art examination of this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Höft, et al. (U.S. Patent Application Publication 2015/0381108 A1).
In reference to Claim 1, Höft teaches a photovoltaic power generation system (Fig. 8, paragraphs [0113]-[0115]).
The system of Höft comprises a string comprising a series connection of solar modules 30/30a (Fig. 8, paragraph [0115]).
The system of Höft comprises an inverter 90 electrically connected to the string via power lines for converting and feeding electrical power from the string into a network (i.e. the power grid) (Fig. 8, paragraph [0115]).
Höft teaches that “After sunrise, when the smart solar modules 30 are still disconnected from string 20, the non-smart solar module(s) 30a will nonetheless readily apply a voltage to the string 20” (paragraph [0113]).
Höft further teaches that the system of his invention may comprise only one “non-smart” module  30a (paragraph [0113]). This embodiment would correspond to a single module 30a being present at one end of the string shown in Fig. 8.
This disclosure teaches the limitations of Claim 1, wherein the inverter is configured to obtain an alternative operating power from only one of the solar modules (i.e. when there is only one non-smart module 30a) in the event that normal operating power cannot be obtained from the network or from the entire string (i.e. when the smart solar modules 30 are disconnected from the string).
This “alternative operating power” is interpreted to correspond to the power produced only by the single module 30a.
It is noted that “configured to obtain an alternative operating power from only one of the solar modules in the event that normal operating power cannot be obtained from the network or from the entire string” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Fig. 8 further teaches that the inverter comprises a further connection configured to receive the alternative operating power in combination with (i.e. connected to) one of the power lines connected to the string and to the inverter (i.e. one of the indicated power lines in the inset below).

    PNG
    media_image1.png
    786
    843
    media_image1.png
    Greyscale


In reference to Claim 2, Fig. 8 of Höft teaches that the one of the solar modules (i.e. module 30a) is placed at one end of the series connection of solar modules.
In reference to Claim 4, Höft teaches that the “alternative operating power” is produced by a single module 30a, as described in the rejection of Claim 1 above.
Therefore, Höft teaches that the alternative operating power is obtained from a voltage applied between solar module connections of the one solar module (i.e. a voltage produced by a single module).
It is noted that “alternative operating power is obtained from a voltage applied between solar module connections of the one solar module” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 13, Höft teaches “In the simple example illustrated in FIGS. 5 and 8, when the smart solar junction boxes 12 are in the safe state illustrated in FIG. 3, for starting the string the shunt switch 53 (S3) in start box 70 which is connected in series with the string 20 comprising solar modules 30, 30a is closed, so that the electrical circuit of string 20 is closed and the current photovoltaically generated by non-smart solar modules 30a flows through string 20 and provides the starting current. Thus, here again, shunt switch 53 closes the electrical circuit that comprises solar modules 30, 30a by bypassing the inverter 90 in order to inject the starting current or start signal into the string line” (paragraph [0115]).
This disclosure teaches that the “power generation system is configured to electrically disconnect all solar modules of the string from one another and/or to short-circuit all solar modules except for the one solar module of the string in the event of disconnection from the grid (i.e. when the inverter is bypassed by activating switch 53).” 
It is noted that “configured to electrically disconnect all solar modules of the string from one another and/or to short-circuit all solar modules except for the one solar module of the string in the event of disconnection from the grid and/or in the event of danger” are considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

Claims 1-5, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al. (U.S. Patent Application Publication 2017/0324269 A1).
In reference to Claim 1, Lee teaches a photovoltaic power generation system (Fig. 1, with details given in Figs. 2-3 and 6, paragraphs [0024]-[0066] and [0080]-[0125]).
The system of Lee comprises a string comprising a series connection of solar modules 50a1-50an (Fig. 1, paragraphs [0025]-[0026]).
The system of Lee comprises an inverter 80 electrically connected to the string via power lines (indicated in the inset below) for converting and feeding electrical power from the string into a network (i.e. the grid).
Lee teaches that each module in each string comprises a shutdown device 570 that shuts down output from the module when the power output from the module is outside the permissible range (Fig. 1, paragraphs [0035]-[0053]).
Therefore, each of the modules in each string is separately able to be shut down. Consequently, Lee teaches that “the inverter is configured to obtain an alternative operating power from only one of the solar modules in the event that normal operating power cannot be obtained from the network or from the entire string” (i.e. when all other modules are shut down).
This “alternative operating power” is interpreted to correspond to the power produced only by the single module 50a1.
The inset of Fig. 1 below teaches that the inverter comprises a further connection configured to receive the alternative operating power in combination with one of the power lines connected to the string and to the inverter. This “further connection” corresponds to the connection at which the inverter receives the incoming wires from the solar array.
It is noted that “configured to obtain an alternative operating power from only one of the solar modules in the event that normal operating power cannot be obtained from the network or from the entire string” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

    PNG
    media_image2.png
    765
    785
    media_image2.png
    Greyscale

In reference to Claim 2, Fig. 1 of Lee teaches that the one of the solar modules (i.e. module 50a1) is placed at one end of the series connection of solar modules.
In reference to Claim 3, Lee teaches that each solar module comprises a plurality of sub-modules 140a-f (Fig. 9, paragraph [0145]). 
Figs. 1, 6, and 10 show that each solar modules comprises a submodule connection (corresponding to the inputs a-d into junction box 200, as shown in Fig. 6) which is electrically connected to an intermediate point between sub-modules of the one solar module (as shown in Figs. 1 and 10). These electrical inputs a-d of the junction box are also “electrically connected” to each part of the sub-modules 140a-f, so it is electrically connected to all parts of the sub-module.
Lee teaches that each submodule connection a-d is associated with a separate bypass diode Da-Dd, which can separately bypass each sub-module (Fig. 6, paragraph [0092]).
Therefore, Lee teaches that the solar module of his invention is structurally capable of operating such that the alternative operating power is obtained a voltage applied between the submodule connection (i.e. one of the inputs a-d shown in Fig. 6) and a solar module connection of the one solar module (i.e. a junction box output, as shown on the right side of the junction box 200 in Fig. 6).
It is noted that “alternative operating power is obtained from a voltage applied between solar module connections of the one solar module” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 4, Lee teaches that the “alternative operating power” is produced by a single module 50a1, as described in the rejection of Claim 1 above.
Therefore, Lee teaches that the alternative operating power is obtained from a voltage applied between solar module connections of the one solar module (i.e. a voltage produced by a single module).
It is noted that “alternative operating power is obtained from a voltage applied between solar module connections of the one solar module” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 5, Lee teaches that the device of his invention further comprises a DC/DC converter 530 (which is taught to be either a buck converter or a boost converter) arranged between the one solar module (i.e. each module 50) and the inverter (i.e. because it is within each control unit 200 on each module, Fig. 6, paragraph [0103]).
The output of this converter is taught to go to the inverter (Figs. 1 and 6).
Therefore, the converter is “configured to convert the alternative operating power to a usable power at the inverter.”
It is noted that the “alternative operating power” is interpreted to correspond to the power produced only by the single module, in the event that the other modules are bypassed by their respective switches.
It is noted that “configured to convert the alternative operating power to a usable power at the inverter” is considered an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 10, Fig. 1 of Lee teaches that the further connection and the string connection of the inverter (corresponding to the power lines indicated in the inset of Claim 1 above) are “integrated into a common socket,” because they are electrically connected at the “further connection” point, which is shown to go into the inverter in Fig. 1.
In reference to Claim 11, Fig. 1 of Lee teaches that the comprises a connecting line is provided for the transmission of the alternative operating power and is installed in the system together with the power lines connected to the string connection. This connecting line is indicated in the inset below.

    PNG
    media_image3.png
    765
    788
    media_image3.png
    Greyscale

In reference to Claim 13, Lee teaches that each module in each string comprises a shutdown device 570 that shuts down output from the module when the power output from the module is outside the permissible range (Fig. 1, paragraphs [0035]-[0053]).
This disclosure teaches the limitations of Claim 13, wherein the power generation system is configured to electrically disconnect all solar modules of the string from one another and/or to short-circuit all solar modules except for the one solar module of the string in the event of disconnection from the grid and/or in the event of danger.
It is noted that “configured to electrically disconnect all solar modules of the string from one another and/or to short-circuit all solar modules except for the one solar module of the string in the event of disconnection from the grid and/or in the event of danger” are considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (U.S. Patent Application Publication 2017/0324269 A1), and further in view of Lee, et al. (U.S. Patent Application Publication 2011/0273130 A1). 
In reference to Claim 6, Lee does not teach that the DC/DC converter is integrated into the inverter.
To solve the same problem of providing a photovoltaic system comprising both a DC/DC converter and an AC inverter, Lee ‘130 teaches a system in which a DC/DC converter and an AC inverter are integrated into a single unit, which further comprises a battery that can be charged by the photovoltaic system (Fig. 1, paragraphs [0041]-[0048]).
Lee ‘130 teaches that this control system of his invention transfers power from the photovoltaic module to an AC system at a maximum efficiency (paragraph [0005]), and further provides the benefit of being connected to both an AC system and a DC battery.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the AC inverter of Lee with the integrated AC inverter/DC/DC converter/battery charging system of Lee ‘130, because Lee ‘130  teaches that the integrated system of his invention transfers power from the photovoltaic module to an AC system at a maximum efficiency (paragraph [0005]), and further provides the benefit of being connected to both an AC system and a DC battery.
Replacing the AC inverter of Lee with the integrated AC inverter/DC/DC converter/battery charging system of Lee ‘130 teaches the limitations of Claim 6, wherein the DC/DC converter is integrated into the inverter.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Höft, et al. (U.S. Patent Application Publication 2015/0381108 A1) or Lee, et al. (U.S. Patent Application Publication 2017/0324269 A1), and further in view of Freeman, et al. (U.S. Patent Application Publication 2017/0179876 A1). 
In reference to Claims 7-8, both Höft and Lee teach that the inverter is configured to receive the alternative operating power via the power lines, as shown in the respective insets in the rejections of Claim 1 above.
Neither Höft nor Lee teaches that their respective systems comprise blocking diodes arranged in a connecting line between the one of the solar modules and one of the power lines (per Claim 7), or that the blocking diode is integrated into the inverter (per Claim 8).
To solve the same problem of providing a grid-connected photovoltaic system comprising an inverter, Freeman teaches a cable-integrated solar inverter system comprising an inverter integrated with a blocking diode (Freeman, Claim 13, with details shown in Fig. 5A). Fig. 1B of Freeman teaches that the inverter and the diodes of the system are all integrated into a single system 106 (paragraph [0052]).
Freeman further teaches that the cable-integrated system of his invention provides the benefit of allowing for embedding and/or incorporating power converters and/or converter circuitry within a cabling system and for more efficient power conversion from solar energy systems, reducing the cost and resources required for installing and maintaining solar energy systems, providing an easy to service system improving the user experience of customers and service personnel, eliminating unnecessary service interruptions, and providing a more efficient and improved optimization process and capabilities (paragraph [0006]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the inverters of Höft and Lee to comprise an integrated blocking diode in a common cable, as taught by Freeman, because of the benefits Freeman teaches are provided by such an integrated system.
Modifying the inverters of Höft and Lee to comprise an integrated blocking diode in a common cable, as taught by Freeman, teaches the limitations of Claim 7, wherein the system comprises a blocking diode arranged in a connecting line between the one of the solar modules and one of the power lines.
Modifying the inverters of Höft and Lee to comprise an integrated blocking diode in a common cable, as taught by Freeman, teaches the limitations of Claim 8, wherein the blocking diode is integrated into the inverter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (U.S. Patent Application Publication 2017/0324269 A1), and further in view of Freeman, et al. (U.S. Patent Application Publication 2017/0179876 A1). 
In reference to Claim 12, Lee does not teach that the wherein the connecting line and the power line connected to the string connection are electrically isolated from one another yet reside within a common supply cable with a common external insulation, which at both ends has a connector with respective plug contacts for the connecting line and the power line.
To solve the same problem of providing a grid-connected photovoltaic system comprising an inverter, Freeman teaches a cable-integrated solar inverter system wherein all of circuitry connecting the photovoltaic modules and the grid are contained within a common supply cable with a common external insulation, which at both ends has a connector with respective plug contacts for a connecting line (i.e. a line connected to a photovoltaic module) and a power line (i.e. a line connected to the grid) (Fig. 1B, paragraphs [0025]-[0028]).
Freeman further teaches that the cable-integrated system of his invention provides the benefit of allowing for embedding and/or incorporating power converters and/or converter circuitry within a cabling system and for more efficient power conversion from solar energy systems, reducing the cost and resources required for installing and maintaining solar energy systems, providing an easy to service system improving the user experience of customers and service personnel, eliminating unnecessary service interruptions, and providing a more efficient and improved optimization process and capabilities (paragraph [0006]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have integrated all of the circuitry of Lee into a common supply cable with a common external insulation, which at both ends has a connector with respective plug contacts for a connecting line (i.e. a line connected to a photovoltaic module) and a power line (i.e. a line connected to the grid), as taught by Freeman, because of the benefits Freeman teaches are provided by such an integrated system.
Integrating all of the circuitry of Lee into a common supply cable with a common external insulation, which at both ends has a connector with respective plug contacts for a connecting line (i.e. a line connected to a photovoltaic module) and a power line (i.e. a line connected to the grid), as taught by Freeman, teaches the limitations of Claim 12. 


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant does not argue the maintained rejection of Claim 14 herein. This rejection is respectfully maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721